                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


OK YEON YOON,                                                 Case No. 3:17CV2517

                       Plaintiff,

               v.                                              OPINION

K-LIMITED CARRIER, LTD., et al,

                  Defendants
______________________________________________________________________________

MYONG CHANG,                                                  Case No. 3:18CV649

                       Plaintiff

               v.                                              OPINION

K-LIMITED CARRIER, LTD., et al,

                       Defendants


       This matter relates to two cases arising from a tractor-trailer crash in South Dakota. The

driver, Guy Haggard, died after he lost control of the tractor-trailer. Plaintiffs Myong Cha Chang

and Ok Yeon Yoon, South Korean citizens and residents, filed nearly identical complaints against

Haggard’s estate and his employer, K-Ltd., alleging negligence against Haggard’s estate, K-Ltd.’s

vicarious liability for Haggard’s actions, negligence per se as to both defendants, strict liability as

to K-Ltd., and negligent hiring as to K-Ltd.
       Defendants filed motions for summary judgment. (Docs. 18, 20, 33, 34). The parties have

fully briefed the issues. Based on the analysis below, I grant in part, and deny in part, the

defendants’ motions for summary judgment.

                                        BACKGROUND
                                        1. The Accident

       On the morning of July 15, 2016, Guy Haggard was driving K-Ltd.’s tractor-trailer

westbound near mile marker 138 on Interstate 90 North (“I-90N”) in Jackson County, South

Dakota near mile marker 138. Doc. 33-1, PageID 236. He was traveling at 65 mph with the cruise

control on. Doc. 33-6, PageID 370.

       As Haggard took the Scenic Overlook exit, he lost control of the tractor-trailer halfway up

the ramp. Doc. 33-1, PageID 236. The tractor-trailer hit a curb, rolled onto its passenger side, and

slid into a Toyota Corolla parked at the north end of the Scenic Overlook parking lot. Id. The

Toyota struck plaintiffs. Id. The tractor-trailer hit another curb and rolled completely before

coming to rest. Id. Life Flight responders transported the plaintiffs to the Rapid City Regional

Hospital. Id.

       First responders tended to Haggard. Doc. 33-1, PageID 206. Haggard was not wearing his

seatbelt. Id. at PageID 234. The force of the crash had propelled him into the truck’s sleeper berth.

Id. He was unresponsive and breathing at a rate of 12 breaths per minute. Id. at PageID 207. His

pulse, 64 beats per minute, was barely perceptible. Id.

       Extrication was prolonged. Id. Haggard stopped breathing before paramedics were able to

remove him from the vehicle. Using a bag-valve mask, they began suction and ventilation. Id.

They secured Haggard to a backboard with spider straps and lifted him out of the truck. Id.

       In the ambulance, he was in asystole rhythm. Id. After receiving a dose of epinephrine,

Haggard’s cardiac rhythm changed to pulseless electrical activity. Id. He received three more doses

                                                 2
of epinephrine but remained unresponsive. Id. He was pronounced dead at 10:39 AM at Philip

Hospital. Id. at PageID 216.

       He was transported to Rush Funeral Home where South Dakota Highway Patrolman Kyle

Mobley drew blood samples at 11:40 AM. Id at PageID 217. Results from the South Dakota Public

Health Lab were negative for alcohol and drugs. Id. at PageID 245, 246.

       Trooper Jack Wagoner, also of the South Dakota Highway Patrol, reviewed electronic

driver logs and found that Haggard was not in violation of the 11-hour, 14-hour, or 70-hour

requirements of 49 C.F.R. § 395.3(a) and (b). Doc. 33-1, PageID 237.

                                         2. The Autopsy

       On July 18, 2016, three days after Haggard’s death, Donald M. Habbe, M.D. performed an

autopsy. Doc. 33-1, PageID 210. He attributed the death to occlusive coronary artery

atherosclerosis with 80% narrowing of the left anterior descending (LAD) coronary artery and

60% narrowing of the left circumflex artery and right artery. Id. at PageID 211, 210.

       As part of the autopsy, Dr. Habbe took blood samples, which revealed blood ethanol at

19mg/dL and hydrocodone at 4 ng/mL Id.

                            3. Haggard’s Relevant Medical History

       Haggard had sleep apnea. Doc. 33-4, PageID 291. He used a continuous positive airway

pressure (“CPAP”) machine, which doctors with the Garden City Hospital Sleep Disorder Center

monitored. Doc. 33-5, PageID 331, 334. Review of periodic downloads showed Haggard’s

compliance with its recommended use. Id. at PageID 353. He confirmed that such was so when,

during his last follow-up appointment on May 13, 2016 he related that he “loves his machine” and

uses it every single night. Id. at PageID 333. The most recent CPAP download from June 3, 2016

to June 19, 2016, also reflects Haggard’s 100% compliance. Doc. 33-2, PageID 267. The medical



                                                3
examiner who certified Haggard to drive a commercial motor vehicle reviewed the latest

compliance report as part of the medical examination on June 20, 2016. Id. at PageID 253.

       Haggard has never been in a car accident because of sleepiness. Doc. 33-5, PageID 333.

       Haggard also had diabetes mellitus. Doc. 33-4, PageID 323.

                                           STANDARD

       Rule 56(a) of the Federal Rules of Civil Procedure provides that summary judgment is

proper if the moving party demonstrates that there is no genuine dispute of material fact and that

judgment must follow as a matter of law. Further, I must view all evidence in the light most

favorable to the nonmoving party and draw any justifiable inferences in that party’s favor, United

States v. Diebold, Inc., 369 U.S. 654, 655 (1962), however, I am not required to draw “strained

and unreasonable inferences” in favor of the nonmoving party. Fox v. Amazon.com, Inc., 930 F.3d

415, 425 (6th Cir. 2019).

       A dispute over a fact is genuine when a reasonable jury could decide the matter and enter

a verdict in the nonmovant’s favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

disputed fact is material if its resolution could affect the outcome of the case. Rogers v. O’Donnell,

737 F.3d 1026, 1030 (6th Cir. 2013).

       The showing of evidence necessary at the summary judgment stage changes depending on

whether the moving party has the burden of proof:

               When the moving party does not have the burden of proof on an
               issue, the moving party need show only that the nonmoving party
               cannot sustain its burden at trial. But where the moving party has
               the burden, the moving party’s showing must be sufficient for the
               court to hold that no reasonable trier of fact could find other than for
               the moving party.




                                                  4
Calderone v. U.S., 799 F.2d 254, 259 (6th Cir. 1986), quoting W. Schwarzer, Summary Judgment

Under the Federal Rules: Defining Genuine Issues of Material Fact, 99 F.R.D. 465, 887-88 (1984)

(citations omitted).

       If the moving party meets its burden, then the nonmoving party can defeat summary

judgment with fact assertions that create a genuine dispute as to any essential element of the claim

or defense in question. Anderson at 257. For the nonmoving party to succeed, doubts regarding the

material facts must rise above the “metaphysical” level. Matsushita Electric Industries, Co., v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986).

                                          DISCUSSION

       Defendants K-Limited Carrier and Haggard’s estate move for summary judgment on the

basis of the “sudden medical emergency” (SME) doctrine.

       A complete defense to a negligence claim, the SME doctrine provides:

               Where the driver of an automobile is suddenly stricken by a period
               of unconsciousness which he has no reason to anticipate and which
               renders it impossible for him to control the car he is driving, he is
               not chargeable with negligence as to such lack of control.

Lehman v. Haynam, 164 Ohio St. 595 (1956).

       The defendants, who have the burden of proof, must show 1) that he was suddenly stricken

by a period of unconsciousness; 2) that he had no reason to anticipate or foresee; and which 3)

rendered it impossible for him to control his vehicle. See Roman v. Estate of Gotto, 99 Ohio St.3d

260, 272-73 (Ohio 2003).

                        1. Sudden, Unforeseeable Medical Emergency

       The defendants here have set forth facts that establish that Haggard was stricken by a

sudden cardiac event that he had no reason to anticipate and that rendered him unable to control

the vehicle.

                                                 5
       The coroner, Donald Habbe, M.D., determined that Haggard died from occlusive coronary

artery atherosclerosis, in part based on his finding of significant narrowing in the left anterior

descending (LAD) coronary artery. Doc. 33-1, PageID 211. He also determined that Haggard had

an enlarged heart, or cardiomegaly. Id. at PageID 215. According to Dr. Habbe, either one of those

conditions were sufficient to have caused Haggard’s sudden cardiac death. Id at PageID 169.

       At the time of the autopsy, Dr. Habbe was unaware that Haggard had sleep apnea. Doc. 33-

1, PageID 171. He testified that knowledge of Haggard’s sleep apnea at the time of the autopsy

would not have changed his opinion that Haggard died of a sudden cardiac event. Id. at 176.

       Dr. Stephen Factor, FCAP, FACC, the defendants’ expert, confirmed some of Dr. Habbe’s

findings. Dr. Factor reviewed the microscopic slides prepared by Dr. Habbe during the autopsy.

Doc. 33-7. He found that the left ventricle showed “acute subendocardial confluent ischemia with

congested vessels adjacent to the ischemia, some of which contain neutrophils (PMNs) with focal

adherence to endothelial cells.” Doc. 33-7, PageID 380. The PMNs were found in the capillaries

of the endothelial cells. Id. 381. He noted that the coronary artery was an incomplete section, and

therefore was unable to estimate the percentage of narrowing but found “a fibrofatty plaque

involving most of the section, with focal fresh red blood cells adherent to endothelial cells (EC)

overlying the plaque, with a few of the EC sloughed off.” Id. at 380.

       Dr. Factor concluded that Haggard suffered a myocardial infarction (MI), based on the

presence of “confluent hypereosinophilia (more intense staining with the red dye eosin used to

stain the tissues) in the innermost layers of the ventricle (the subendocardium), extending across

the wall,” approximately one to two hours before, and suffered a fatal ventricular arrythmia

moments before, the collision. Id.at 381.




                                                6
       He explained that all MIs begin in the subendocardium and progress across the ventricle

toward the epicardium. Id. The presence of PMNs in the left ventricle is significant:

               [PMNs] are acute inflammatory cells that are attracted to the dead
               myocardium by the release of chemicals in the blood. They migrate
               to the capillaries, and then begin a series of events leading to the
               organization of the MI over time. Once they are present in the
               adjacent capillaries the PMNs begin to adhere to the capillary
               endothelial cells usually within the first two hours of the MI. Hence,
               the MI in Mr. Haggard was about 1-2 hours old because there were
               PMNs that focally adhered to capillary endothelial cells, in addition
               to the confluent hypereosinophilia of the myocardium and
               subendocardium.

Id.

       The atherosclerotic plaque in the LAD coronary artery caused ventricular arrythmia. Id.

Dr. Factor explained that ventricular arrythmia is most commonly in the form of ventricular

fibrillation, pulseless electrical activity, or asystole. Id. The arrythmia causes a “cessation of left

ventricular pumping and a sudden lack of blood flow to the brain which results in unconsciousness

within seconds. Id.

       The defendants have also shown that Haggard’s sudden cardiac death was not foreseeable.

Testimony from Haggard’s family physician, David J. Everingham, M.D., established that he was

not a smoker, Doc. 33-4, Depo. Tr. 35:10-12, did not drink, Id. at 35:13-14, did not have a family

history of heart disease or coronary artery disease, Id at 35:15-18, did not have a family history of

cardiac or cardiovascular issues, Id at 35:19-21, did not have a history of high blood pressure, Id.

at 35:22-24, did not have a history of high cholesterol, Id. at 35:25-36:1, and had normal EKGs in

2014 and 2015. Id. at 36:7-16.

       The defendants have provided evidence sufficient to establish that they are entitled to

judgment as a matter of law. Now, the plaintiffs must point to facts in the record that create a




                                                  7
genuine issue of material fact as to the defendants’ affirmative defense, sudden medical

emergency.

       Plaintiffs contend that the evidence shows Haggard was fatigued and sleepy while driving

and that the combination of fatigue, alcohol, and drugs in Haggard’s system caused him to lose

control of the vehicle. See generally Doc. 35.

       Plaintiffs have introduced an expert report from a forensic pathologist and

neuropathologist, Dr. L.J. Dragovic, FCAP, FAAFS that disagrees with the findings of Dr. Habbe

and Dr. Factor. Dr. Dragovic opined that Haggard died from positional/compression asphyxia after

becoming entrapped in the tractor-trailer’s sleeper berth. Doc. 35, PageID 745. He also stated that

those with sleep apnea suffer from excessive daytime sleepiness and that alcohol and hydrocodone

contributed to that sleepiness. Id.

       The report is noteworthy for its strong use of inference. Dr. Dragovic made note that

extrication of Haggard was prolonged, Id. at 743, inferred that the extrication was prolonged

because Haggard was “entrapped” in the sleeper berth, and further inferred that Haggard was

entrapped in such a position that he died from position/compression asphyxia with a naso-oral

blockage component. Id. at 745.

       Dr. Dragovic could not substantiate the coroner’s autopsy findings and deduced from there

that sleep apnea, “the most serious clinical condition Mr. Haggard was suffering from,” was the

only “reasonable and rational explanation for him losing the control of his semi trailer (sic).” Id.

He further opined that “[o]ne should always bear in mind that the most pervasive manifestation of

sleep apnea is excessive daytime sleepiness.” Id.

       Dr. Dragovic also offered an observation that sleep apnea and a combination of minute

amounts of hydrocodone and ethanol could affect a person’s central nervous system. He provides



                                                 8
that “[i]n this complex situation one must not cavalierly dismiss the potential for known central

nervous system depressants present in Mr. Haggard’s circulation in their active pharmacologic

form (alcohol and hydrocodone) to contribute to the daytime somnolence mentioned above.” Id.

          This is the extent to which Dr. Dragovic discusses sleep apnea and the potential

pharmacological effects of trace amounts of hydrocodone and ethanol. It appears that Dr. Dragovic

cherry-picked his facts, completely ignoring the negative test results from a blood sample drawn

one hour after Haggard’s death, preferring instead to credit results from a blood sample drawn

three days post-collision.

          A trial judge, faced with a proffer of expert testimony, must determine whether the expert

is proposing to testify to scientific knowledge that will assist a trier of fact to understand or

determine a fact in issue. Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 590-91

(1993).

          In Daubert, the Supreme Court held that trial judges are required to make an initial

determination “of whether the reasoning or methodology underlying the testimony is scientifically

valid and of whether that reasoning or methodology properly can be applied to the facts in issue.”

Id. at 592-93. This inquiry requires me to assess the relevance and reliability of the expert’s

testimony. The relevance requirement ensures that there is a fit between the testimony and the

issue to be resolved. Greenwell v. Boatwright, 184 F.3d 492, 496 (6th Cir. 1999).

          As the Supreme Court has stated, “nothing in either Daubert or the Federal Rules of

Evidence requires a district court to admit opinion evidence that is connected to existing data only

by the ipse dixit of the expert. A court may conclude that there is simply too great an analytical

gap between the data and the opinion proffered.” General Elec. Co. v. Joiner, 522 U.S. 136, 146

(1997).



                                                  9
         The Sixth Circuit has held that expert testimony “is inadmissible when the facts upon which

the expert bases his testimony contradict the evidence.” Lee v. Smith & Wesson Corp., 760 F.3d

523, 525 (6th Cir. 2014) (quoting Greenwell v. Boatwright at 497).

         Here, Dr. Dragovic relies on an unsupported assumption that a person diagnosed with sleep

apnea will certainly suffer from excessive daytime sleepiness. Prior to making his conclusions, Dr.

Dragovic reviewed Haggard’s prior medical records, including records related to his sleep apnea

diagnosis and treatment. Doc. 35-3, PageID 741. The undisputed facts established from those

medical records show that just two months prior to the collision Haggard complied with the use of

his CPAP machine, he did not feel sleepy when driving, and had never had a car accident because

of sleepiness. Doc. 33-5, PageID 333.

         It is clear that Dr. Dragovic’s opinion is not based on the factual record but rather on the

unsupported assumption that a person diagnosed with sleep apnea will be excessively sleepy or

fatigued, regardless of the severity of the condition and the treatment provided. This extraordinary

leap, without any consideration or analysis of the actual circumstances of Haggard’s condition,

leaves too great a gap between the data and Dr. Dragovic’s opinions, especially given that Dr.

Dragovic is not a medical sleep specialist or a doctor who diagnoses and treats patients with sleep

apnea.

         Further, Dr. Dragovic’s observation, that one should not “cavalierly dismiss the potential”

for alcohol and hydrocodone to contribute to sleepiness stemming from sleep apnea, is just that –

an observation, not a Daubert-qualified opinion. He offers no reasoning or analysis to form an

opinion on whether alcohol and hydrocodone, in minute amounts and of uncertain time of ingestion

would, to a reasonable degree of physiological certainty, have any effect on Haggard’s alertness

as he headed up the exit ramp to the Scenic Overlook.



                                                 10
       As such, I find that Dr. Dragovic’s report and testimony stemming therefrom would not be

admissible at trial. The conclusory opinion that sleep apnea combined with alcohol and

hydrocodone caused Haggard to lose control of his semi-trailer is entirely too speculative to pass

Daubert muster.

                            2. Negligence of Haggard (Count I) and
                            K-Ltd.’s Vicarious Liability (Count III)

       Plaintiffs allege in Count I that Haggard was negligent when he lost control of his vehicle,

thereby seriously injuring the plaintiffs. They allege in Count III that K-Ltd. is vicariously liable

for Haggard’s negligence. Count III is dependent on the outcome of Count I; if Haggard’s actions

were not negligent, K-Ltd. cannot be negligent.

       The defendants have established that they can show, as a matter of law, a sudden medical

emergency caused the accident and plaintiffs’ injuries.

       To overcome this showing, the plaintiffs must establish a genuine issue of material fact

that precludes summary judgment on the basis of that defense.

       Here, plaintiffs have pointed to their accident reconstruction expert’s report to present a

genuine issue of material fact:

               The most likely cause of the failure to detect and respond
               appropriately to the hazard posed by the parking area at the top of
               the ramp was some adverse psychophysical condition which
               hindered his ability to respond as a normally alert driver. However,
               based on the control inputs that Mr. Haggard made as he approached
               the area of the crash it was clear that he was still able to manipulate
               the vehicle controls, albeit not in a normally alert manner. The
               evidence in this case was consistent with the driver experiencing an
               adverse psychophysical condition which diminished the driver’s
               ability to remain normally alert, but there was no evidence of a
               sudden disability causing loss of control of the vehicle.


Doc. 35-1, PageID 666.



                                                  11
       The defendants’ accident reconstruction expert, after analysis of the same Engine Control

Module (ECM) data, also determined that Haggard’s actions were inconsistent with normal driving

characteristics but found that Haggard’s actions were consistent with the coronary artery

atherosclerosis emergency. Doc. 33-6, PageID 374.

       Were the jury to credit plaintiffs’ expert’s opinion, based on objective data in the module,

that the data shows inappropriate responses to the vehicle’s movement approaching and after

hitting the curb, that could lead a jury to reject the sudden medical emergency defense, which, in

turn, would make K-Ltd. vicariously liable.

       I therefore deny, pending further proceedings, the defendants’ motion for summary

judgment as to Counts I and III.

                               2. Negligence per se: Counts II, VI

       Counts II and VI allege negligence per se for violations of state and federal statutes and

Federal Motor Carrier Safety Regulations under 49 C.F.R. §§ 350-399. (Doc. 1, ¶¶ 18, 34). The

complaint did not reference any specific statutes and alleged only unspecified violations in general

under the Code of Federal Regulations. Id.

       As to claims of negligence per se, the Ohio Supreme Court, in Chambers v. St. Mary’s Sch,

82 Ohio St. 3d 563 (1998), distinguished duties arising from statutes from those arising from

administrative rules.

       Duties arising from statutes legislatively enacted and reflect public policy. Administrative

agencies implement those public policies via the duties contained in administration rules and

regulations. Id. at 564, 566-67.

       In Chambers, the Court recognized that allowing violation of administrative rules to

constitute negligence per se would “in effect bestow upon administrative agencies the ability to



                                                12
propose and adopt rules which alter the proof requirements between litigants. Altering proof

requirements is a public policy determination more properly determined by the General

Assembly.” Id.

       The Court ultimately held that “the violation of an administrative rule does not constitute

negligence per se.” Id. at 568. The Sixth Circuit concurs. See Parker v. Miller, 2018 WL 3743981,

*7 (2018): “Ohio does not recognize negligence per se based on the violation of an administrative

regulation.”

       Ohio federal district courts have held that in Ohio, a violation of a federal regulation is

admissible as evidence of negligence only. See, e.g., Gruenbaum v. Werner Enters., 2011 WL

563912, *4 (S.D. Ohio 2011) (“While the Federal Motor Carrier Safety Regulations do not

establish a heightened standard of care in Ohio, evidence of a violation of the Safety Regulations

may be considered by the trier of fact as evidence of negligence.”); Earley v. United Airlines, 2006

WL 2794971 (S.D. Ohio 2006) (“the violation of a Federal Aviation Administrative regulation,

which is an administrative rule, is only evidence of negligence”).

       In response to defendants’ motions for summary judgment, plaintiffs only stated that they

had shown Haggard had used narcotics and alcohol, and consequently was, in conjunction with his

sleep apnea, fatigued while driving, all violations of the Federal Motor Carrier Safety Regulations.

Contrary to assertions made in the complaint, plaintiffs have not pointed to or referenced any

violations of a statute that would support a finding of negligence per se.

       Therefore, I grant defendants’ motion as to Counts II and VI.

                            3. Strict Liability of K-Ltd. (Count IV)

       The fourth claim in the complaint states that K-Ltd. is responsible for Haggard’s actions

because the truck displayed a placard showing that K-Ltd. is the registered owner of the vehicle.



                                                13
Doc. 1, ¶ 25. Defendants addressed this claim in the motion for summary judgment, Doc. 33,

PageID 161, plaintiffs failed to defend the claim in their reply brief.

       The Sixth Circuit holds that plaintiffs who do not respond to meritorious arguments about

a claim have abandoned that claim. E.g., Brown v. VHS of Michigan, Inc., 545 Fed.Appx. 368, 372

(6th Cir. 2013). See Hicks v. Concorde Career Coll., 449 Fed.Appx. 484, 487 (6th Cir.2011)

(holding that a district court properly declines to consider the merits of a claim when a plaintiff

fails to address it in a response to a motion for summary judgment); Clark v. City of Dublin, 178

Fed.Appx. 522, 524–25 (6th Cir. 2006) (failure to respond to arguments in a motion for summary

judgment constitutes abandonment of the claim).

       So it is here. Therefore, I decline to address the issue on the merits and grant partial

summary judgment on this claim.

                            4. Negligent Hiring by K-Ltd. (Count V)

       In Count V, plaintiffs allege that K-Ltd. negligently in hired, instructed, trained,

supervised, and retained Haggard. Doc. 1, ¶ 27. To prevail on this claim, plaintiffs must establish:

1) the existence of an employment relationship; 2) the employee’s incompetence; 3) the

employer’s actual or constructive knowledge of that incompetence; 4) the employee’s act or

omission that caused plaintiff’s injuries; and 5) the employer’s negligent in hiring, retaining,

training, or supervising the employee proximately caused the plaintiff’s injuries. Watson v. City of

Cleveland, 202 Fed.Appx.844, 857 (6th Cir. 2006) (citing Linder v. Am. Nat’l. Inc. Co., 155 Ohio

App.3d 30, 798 N.E.2d 1190, 1197 (2003).

       Defendants contend that plaintiffs offer “no facts to support a contention that Haggard was

not properly qualified to drive a tractor-trailer for K-Ltd,” Doc. 33, PageID 160 (citing that




                                                 14
Haggard had a valid CDL and valid, properly certified Department of Transportation (DoT)

medical certification). Id.

       Plaintiffs conceded in their opposition brief that “K-Ltd.’s knowledge of Haggard’s

medical history is not an issue and do not premise their negligent hiring and entrustment claims.”

Doc. 35, PageID 647.

       Plaintiffs’ claim for negligent hiring rests on Haggard’s response to K-Ltd.’s pre-

application questionnaire “knockout” question, that he had failed a DoT mandated drug test in the

past. Doc. 35, PageID 647-48. Plaintiffs argue that K-Ltd.’s knowledge of Haggard’s past failed

drug test made it reasonably foreseeable that Haggard would violate federal regulations prohibiting

him from driving with alcohol or narcotics in his system. Id. at PageID 648.

       The record shows that K-Ltd. requires a prospective employee to submit information about

past employment for ten years, a much more robust investigation than the three-year look-back

required under 49 C.F.R. §§ 391.21 and 391.23. Doc. 35-4, PageID 751. Haggard’s employment

application shows that he provided information regarding past employment beginning in 1999, and

past employment as a commercial driver beginning in 2009.

       K-Ltd. requested alcohol and controlled substance information from those previous

employers. See generally, Doc. 35-4. The results from those requests show that Haggard had not

violated the alcohol and controlled substance prohibitions during any prior employment. Id. K-

Ltd. was unable to acquire information about Haggard’s prior employment between January 2010

and May 2010 with Detroit Logistics Company as the company had shut down. Id at PageID 788-

89.

       The record also shows that Haggard’s most recent medical certification, required under 49

C.F.R. §§ 391.43, 391.45, shows that in response to two pertinent questions, “[d]o you currently



                                                15
drink alcohol” and “[h]ave you ever failed a drug test or been dependent on an illegal substance,”

Haggard stated “No.” Id. at PageID 808.

       According to Ohio law, “[t]he primary issue in a negligent hiring case is whether the

employer knew or should have known of the employee’s criminal or tortious propensities.” Terek

v. Finkbiner, 2015 WL 5542535, *5 (N.D. Ohio 2015) (Knepp, MJ) (citing Byrd v. Faber, 57 Ohio

St.3d 56, 62 (1991)). Then, the issue becomes whether a reasonably prudent person could foresee

the employee’s conduct, such that it should have prevented the employment relationship.” Id.

(internal citations omitted).

       Under Ohio law, when a court is to determine the foreseeability of a criminal act, it “must

look at the totality of the circumstances, and only when the circumstances are somewhat

overwhelming can an employer be held liable.” Id. (citing Prewitt v. Alexson Servs., Inc., 2008

WL 3893575) (Ohio App. 2008) (citing Evans v. Ohio State Univ., 112 Ohio App.3d 724, 742

(1997)).

       Once again, speculation about the possible effect of drug/alcohol ingestion at some

unspecified time, and without qualified opinion, underlies this claim. On that basis alone it is

unsustainable.

       Disregarding that consideration and viewing this claim in a light most favorable to

plaintiffs, the record supporting the alleged negligent hiring is underwhelming. Other than the

single notation that Haggard had, at some unspecified date beyond the three-year FMCSA look-

back date, failed a DoT mandated drug test, the record has no support. Further, all responses K-

Ltd. received from Haggard’s prior employers state that he had not violated the alcohol and

controlled substance prohibitions under subpart B of part 392 or 49 C.F.R. part 40.




                                               16
       Based on the information contained in the record, I can only conclude that no reasonable

juror could find for plaintiffs as to the claim of negligent hiring/entrustment in Count V.

                                         CONCLUSION

       For the foregoing reasons, it is hereby

       ORDERED THAT: defendants’ motions for summary judgment (Docs. 18, 20, 33, 34) be,

and the same hereby are granted as to Counts II, IV, V, and VI, and denied as to Counts I and III.

       So ordered.

                                                             /s/ James G. Carr
                                                             Sr. U.S. District Judge




                                                 17
